 In the Matter of Linz BROTHERS, INCORPORATEDandUNITED WHoI -SALE EMPLOYEES, (LOCAL No. 65)CaseNo. 8-360SUPPLEMENTAL DECISIONANDAMENDMENT TO DIRECTION OF ELECTIONMarch 18, 1938On March 3, 1938, the National Labor Relations Board, hereinicalled the Board, issued its Decision and Direction of Election"in the above-entitled proceeding.On March 15, 1938, United Whole-sale Employees, Local No. 65, herein called the Union, filed objec-tions to the Decision and Direction of Election, alleging that sales-men should not have been included within the bargaining unit andrequesting that the Board "grant such relief to the Union as maybe necessary, either by amending its decision to excludesalesmenfrom the bargaining unit, or refer this matter back to the TrialExaminer for further proof, or direct oral argument on these objec-tions."Uponcarefulconsideration of this matter, the Board findsthat the salesmen were properly included within the bargaining unit.The request of the Union is, therefore, hereby denied.The Direction of Election provided that "an election by secretballot shall be conducted within fifteen (15) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Second Region." , The Board, having been advisedthat a longer period is necessary, hereby amends the Direction ofElection issued on March 3, 1938, by striking therefrom the words"within fifteen (15) days from the date of this Direction," andsubstituting therefor the words, "within twenty-five (25) days fromthe date of this Direction."MR. EDWIN S. SMITH took no part in the consideration of theabove Supplemental Decision and Amendment to Direction ofElection.15 N. L R B. 75784 DECISIONS AND ORDERS[SAME TITLE]SUPPLEMENTAL DECISION85ANDORDERApril 11, 1938On March 3, 1938, the National Labor Relations Board, herein,called the Board, issued a Decision and Direction of Election in theabove-entitledcase.The Direction of Election, as amended by the,Supplemental Decision and Amendment to Direction of Election,issued by the Board on March 18, 1938, directed that an election,by secret ballot be conducted within twenty-five (25) days from the,date of the Direction among the employees of Lidz Brothers, In-corporated, New York City, herein called the Company, employedby the Company during the pay-roll period next preceding October-25, 1937, excluding supervisory and office employees, employees atthe Chicago office, and those who have since quit or been discharged'for cause, to determine whether or not they desire to be representedby the United Wholesale Employees; Local No. 65, for the purposes of-collective bargaining.Pursuant to the Direction, as amended, an election by secret ballotwas conducted under the direction and supervision of Elinore M._Herrick, the Regional Director for the Second Region (New YorkCity), on March 23, 1938.Thereafter the said Regional Director;acting pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, issued andduly served upon the parties her Intermediate Report on the ballot.-No objections or exceptions to the Intermediate Report have beenfiled by any of the parties.As to the balloting and its results, the Regional Director reported,as follows :Total number eligible to vote--------------------------------40Total numberof ballots cast--------------------------------39Total number of ballots counted------------------------------36Total number of votes cast for United Wholesale Employees,(Local No. 65) ------------------------------------------- 11Total numberof votescast againstUnitedWholesale Em-ployees, (Local No. 65) -----------------------------------25Total number of blank ballots------------------------------0Total number of void ballots--------------------------------0Total number of challenged ballots--------------------------3 86NATIONAL LABOR RELATIONS BOARDThe results of the election show that no collective bargainingrepresentative has been selected by a majority of the employees.The petition for investigation and certification of representatives of.employees of the Company will therefore be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyORDERED that, the petition for investigation and certification ofrepresentatives of employees of Lidz Brothers, Incorporated, filedby United Wholesale Employees, Local No. 65, be, and it hereby is,dismissed.